DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-28) in the reply filed on 3/23/2022 is acknowledged.
Applicant's election with traverse of Species TC3 and Species A in the reply filed on 3/23/2022 is acknowledged.  The traversal is on the ground(s) that the “Thermal Contact Species” and “System Species” are generic.  Specifically, the applicant argues “For example, each elected claim's preamble recites the open-ended conjunction "comprising" and none of the elected claims recites or limits a particular approach for providing thermal contact between a device to be cooled and a claimed heat-transfer device. Accordingly, each of claims 1-28 is generic as to all of the alleged "Thermal Contacts Species."”.  The applicant further argues that the same logic with regards to the “System Species”.  This is not found persuasive because even if the claims are generic as alleged, this does not negate that multiple thermal contact species and system species are disclosed in the application that could potentially be claimed later in the prosecution of the application.  Therefore, the presence of multiple disclosed species results in an undue search burden in the prosecution of the application.  In addition, Claims 14-18 are directed to non-elected Species B since the claims recite couplers for the conduits.  Further, claim 28 recites a fin-tube heat exchanger, which is directed towards non-elected Species C (Figure 16).  Therefore, the applicants assertion that claims 1-28 are generic is inaccurate since different species are positively claimed.   Accordingly, claims 14-18 and 28 will be withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claim 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2022.
Claims 14-18 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/2022.

Status of Claims
The status of the claims as filed in the reply dated 3/23/2022 are as follows: 
Claims 1-30 are pending;
Claims 14-18 and 28-30 are withdrawn from consideration;
Claims 1-13 and 19-27 are being examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “316” has been used to designate both “fins 316” and “liquid-outlet manifold 316” (Paragraph 115).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 112 recites “aspects of a disclosed evaporator are described”, which appears to be incorrect and should be corrected to --aspects of a disclosed condenser are described--;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“second heat transfer component” in claim 1. The applicants’ disclosure details outlines the second heat transfer component as a condenser for a loop heat pipe (see paragraphs 21-26 of applicants’ specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“first heat transfer component” in claim 1.  Claim 1 outlines the structural details of the first heat transfer component.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 19, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US2020/0149822A1).
Re Claim 1. Hsu teaches a heat-transfer device (Figure 5 illustrates a loop heat pipe), comprising: 
a first heat-transfer component (generally defined by 1, 2, 3 in Figure 1) and a second heat-transfer component (8 is a condenser) fluidly coupled with each other by a first conduit (7 is a liquid conduit) and a second conduit (6 is a vapor conduit) (Figure 5; Paragraph 23); 
a first manifold (12) positioned in the first heat-transfer component and defining a first plurality of liquid pathways (17), the first manifold fluidly coupled with the first conduit (7) (Figures 1-3, 6, 7; Paragraphs 19-20); and 
a second manifold (11) positioned in the first heat-transfer component and defining a second plurality of liquid pathways (17, 18) fluidly coupled with and extending from the first plurality of liquid pathways (Figures 1-4, 7; Paragraphs 19-20), 
the second manifold further defining: 
a plurality of boiling channels (lower portions of 14) extending transversely relative to and fluidly coupled with the second plurality of liquid pathways (Figure 4; Paragraphs 19-26); 
a plurality of accumulator channels (left and right 16 channels) extending transversely relative to and fluidly coupled with the plurality of boiling channels (Figures 4, 7; Paragraphs 19-26); and 
a vapor manifold (central 16) configured to collect vapor from one or more of the plurality of boiling channels, one or more of the plurality of accumulator channels, or both, wherein the first heat-transfer component further defines an outlet (31) fluidly coupling the vapor manifold with the second conduit (6) (Figures 1-7; Paragraphs 19-26).

Re Claim 2. Hsu teaches the first heat-transfer component defines a fluid chamber (interior of 2, 3) and comprises a housing (2, 3 form the housing), the fluid chamber being positioned in the housing (Figures 1-7; Paragraphs 18-26).
Re Claim 3. Hsu teaches the first manifold comprises a plurality of fins (Figures 1-3 illustrate a plurality of fins generally denoted by 1) positioned in the fluid chamber, the plurality of fins defining a proximal edge (bottom of 1) and a distal edge (top of 1), the proximal edge of each fin being thermally coupled with the housing and defining a recess corresponding to each in the first plurality of liquid pathways (Figures 1-7; Paragraphs 18-26).
Re Claim 4. Hsu teaches each in the first plurality of liquid pathways extends transversely relative to the plurality of fins (Figures 1-7; Paragraphs 18-26).
Re Claim 5. Hsu teaches adjacent ones of the plurality of fins are spaced apart from each other (Figure 3 illustrates the fins are aligned side by side), defining a corresponding plurality of fluid-distribution channels (14) between adjacent fins and extending transversely relative to the first plurality of liquid pathways (Figures 1-7; Paragraphs 18-26).
Re Claim 6. Hsu teaches wherein each in the plurality of fluid-distribution channels between adjacent fins has an enclosed region (via cap 3) adjacent the distal edges of the fins and an open region (via channels 17) adjacent the distal edges of the fins, wherein the housing defines an inlet (32) fluidly coupling the first fluid conduit with the open region of the fluid-distribution channels between adjacent fins (Figures 1-7; Paragraphs 18-26).
Re Claim 7. Hsu teaches the second manifold comprises a plurality of fins (Figures 1-3 illustrate a plurality of fins generally denoted by 1) positioned in the fluid chamber, the plurality of fins defining a proximal edge (bottom of 1) and a distal edge (top of 1), the proximal edge of each fin being thermally coupled with the housing and defining a recess (17, 18) corresponding to each in the second plurality of liquid pathways (Figures 1-7; Paragraphs 18-26).
Re Claim 8. Hsu teaches each in the second plurality of liquid pathways extends transversely relative to the plurality of fins (Figures 1-7; Paragraphs 18-26).
Re Claim 9. Hsu teaches adjacent ones of the plurality of fins are spaced apart from each other (Figure 3 illustrates the fins are aligned side by side), defining the plurality of boiling channels between adjacent fins (Figures 1-7; Paragraphs 18-26).
Re Claim 10. Hsu teaches each of the plurality of fins defines a notch corresponding to each respective accumulator channel (Figures 1-7; Paragraphs 18-26).
Re Claim 11. Hsu teaches each in the plurality of boiling channels between adjacent fins has an enclosed region (via cap 3) adjacent the distal edges of the fins and an open region (via channels 17, 18) adjacent the distal edges of the fins, each open region defining an inlet to the vapor manifold (Figures 1-7; Paragraphs 18-26).
Re Claim 12. Hsu teaches the housing defines the outlet (31) (Figures 1-7; Paragraphs 18-26).
Re Claim 13. Hsu teaches the outlet extends across more than one of the open regions of the boiling channels (Figures 1-7; Paragraphs 18-26).
Re Claim 19. Hsu teaches the second heat-transfer component defines a fluid chamber (interior of 2, 3) and comprises a housing (2, 3, form the housing), the fluid chamber being positioned in the housing (Figures 1-7; Paragraphs 18-26).
Re Claim 27. Hsu teaches the first heat-transfer component comprises an evaporator and the second heat-transfer component comprises a condenser (Figures 1-7; Paragraphs 18-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US2020/0149822A1) in view of Liu (US2021/0084794A1).
Re Claim 20. Hsu teaches the second heat-transfer component (8) but fails to teach the specific details of the component and thus fails to specifically teach the second heat-transfer component comprises: a first condenser manifold positioned in the fluid chamber and defining a vapor-distribution channel, the first condenser manifold fluidly coupled with the second conduit and further defining: a plurality of condensing channels extending transversely relative to and fluidly coupled with the vapor-distribution channel; and a first plurality of liquid-accumulation channels extending transversely relative to and fluidly coupled with the plurality of condensing channels; wherein the second heat-transfer component further comprises: a second condenser manifold positioned in the fluid chamber and defining a second plurality of liquid-accumulation channels fluidly coupled with and extending from the first plurality of liquid-accumulation channels, the second condenser manifold further defining a liquid-outlet manifold and a plurality of liquid-conveyance channels configured to convey liquid from one or more of the second plurality of liquid-accumulation channels to the liquid-outlet manifold; and an outlet fluidly coupling the liquid-outlet manifold with the first conduit.
However, Liu teaches a first heat-transfer component (1) and a second heat transfer component (2), wherein the second heat-transfer component comprises: 
a first condenser manifold (27) positioned in the fluid chamber and defining a vapor-distribution channel, the first condenser manifold fluidly coupled with the second conduit (31) (Figures 1-6; Paragraphs36-39) and further defining: 
a plurality of condensing channels (23) extending transversely relative to and fluidly coupled with the vapor-distribution channel (Figures 1-6; Paragraphs36-39); and 
a first plurality of liquid-accumulation channels (left notched edges of 22 in Figure 5) extending transversely relative to and fluidly coupled with the plurality of condensing channels (Figures 1-6; Paragraphs36-39); 
wherein the second heat-transfer component further comprises: 
a second condenser manifold (right portion of 22 closest to 251) connected to positioned in the fluid chamber and defining a second plurality of liquid-accumulation channels (notches of 22 closest to 251) fluidly coupled with and extending from the first plurality of liquid-accumulation channels, the second condenser manifold further defining a liquid-outlet manifold (interior of 251) and a plurality of liquid-conveyance channels configured to convey liquid from one or more of the second plurality of liquid-accumulation channels to the liquid-outlet manifold (Figures 1-6; Paragraphs36-39); and 
an outlet (322) fluidly coupling the liquid-outlet manifold with the first conduit (32) (Figures 1-6; Paragraphs36-39).
	Therefore, in view of Liu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the condenser of Hsu with a manifold structure as outlined above in order to allow for full heat exchange between the condenser and working fluid, as well as to provide quick heat diffusion and to improve heat dissipation efficiency of the condenser (Liu, last 4 lines of Paragraph 39).  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the condenser of Hsu with a manifold structure that is similar to Hsu’s evaporator manifold structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).

Re Claim 21. Hsu as modified by Liu teach a condenser housing defining a condenser chamber (interior of 2 in Liu), wherein the first condenser manifold comprises a plurality of condenser fins (22 of Liu) positioned in the condenser chamber, the plurality of condenser fins defining a proximal edge (bottom of 22 of Liu) and a distal edge (top of 22 of Liu), the proximal edge of each condenser fin being thermally coupled with the condenser housing and defining a recess (bottom notch of 22 of Liu) corresponding to each in the first plurality of liquid-accumulation channels (Hsu Figures 1-7; Liu Figures 1-6; Paragraphs36-39).
Re Claim 22. Hsu as modified by Liu teach each in the first plurality of liquid-accumulation channels extends transversely relative to the plurality of condenser fins (Hsu Figures 1-7; Liu Figures 1-6; Paragraphs36-39).
Re Claim 23. Hsu as modified by Liu teach adjacent ones of the plurality of condenser fins are spaced apart from each other (Figure 5 of Liu illustrates the fins 22 are spaced apart), defining a corresponding plurality of condensing channels (23 of Liu) between adjacent condenser fins and extending transversely relative to the vapor-distribution channel (Hsu Figures 1-7; Liu Figures 1-6; Paragraphs36-39).
Re Claim 24. Hsu as modified by Liu teach the plurality of condenser fins is a first plurality of condenser fins and the second manifold comprises a second plurality of condenser fins positioned in the condenser chamber (Liu illustrates two sets of fins), the second plurality of condenser fins defining a proximal edge and a distal edge, the proximal edge of each second condenser fin being thermally coupled with the housing and defining a recess corresponding to each in the second plurality of liquid-accumulation channels (Hsu Figures 1-7; Liu Figures 1-6; Paragraphs36-39).
Re Claim 25. Hsu as modified by Liu teach each in the second plurality of liquid-accumulation channels extends transversely relative to the second plurality of condenser fins (Hsu Figures 1-7; Liu Figures 1-6; Paragraphs36-39).
Re Claim 26. Hsu as modified by Liu teach the proximal edge of each second condenser fin further defines a recess corresponding to the liquid-outlet manifold (Hsu Figures 1-7; Liu Figures 1-6; Paragraphs36-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763